Citation Nr: 9906187	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
stress fracture of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



REMAND

The veteran served on active duty from July 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Historically, service connection has been granted for 
residuals of stress fractures of the knees and these 
disabilities have been evaluated by the RO under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (recurrent subluxation or 
lateral instability of the knee).  Such a rating suggests 
that other factors, such as limitation of motion or pain with 
use, are not for consideration when evaluating knee 
disability experienced by the veteran.  Johnson v. Brown, 9 
Vet.App. 7, 11 (1996).  However, it appears from a review of 
pertinent rating decisions, especially the manner in which a 
10 percent rating was granted for the right knee in June 
1997, that the RO has treated certain problems beyond those 
addressed in Diagnostic Code 5257 as part of the service-
connected disability.  In short, it appears that the 10 
percent rating was granted on account of pain with motion, 
rather than subluxation or instability.

Taking the foregoing into account, the Board notes that, 
because it appears that the RO has meant to include knee 
problems beyond instability or subluxation in the assigned 
rating, further evidentiary development is required.  
Consideration must now be given to the degree of functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  This is so not only because of the need 
to consider functional loss due to pain under the precepts of 
DeLuca, supra, but because of the potential for assigning 
separate ratings for pain and instability of the knees.  See 
VAOPGCPREC 23-97 (July 1, 1997) (separate ratings may be 
assigned for instability and loss of motion when rating knee 
disabilities).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1998).  The difficulty in rating functional loss due 
to pain on use was recognized by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
"Court") accounting for factors enumerated in 
§ 4.40.  The Court cited the case of Bierman v. Brown, 6 
Vet.App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was quoted 
for the proposition that a rating examination must include a 
"full description of the effects of disability upon the 
person's ordinary activity."  DeLuca, at 206 (Emphasis 
added).  In order to effectuate this requirement, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in June 1997, the veteran's complaints of 
chronic right knee pain with periodic swelling as well as 
periodic left knee pain were noted.  Additionally, clinical 
findings relative to his knees were made.  However, no 
attempt was made to quantify the veteran's pain in terms that 
can be used to apply pertinent rating criteria.  
Consequently, it may be said that the examination report was 
not responsive to the mandate in DeLuca that the examiner 
express the functional losses experienced by the veteran in 
terms that can be used to apply the criteria of the 
applicable diagnostic codes.  For example, while a veteran 
may have almost normal range of motion demonstrated in a 
clinical setting, his functional loss due to pain or flare-
ups may be comparable to a disability level contemplated by 
more severe limitation of motion.  If so, he must be rated 
accordingly.  The only way to apply this rule is for the 
examiner to provide his/her best judgment as to the level of 
disability caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.  

The case is REMANDED for the following actions:

1.  The veteran should be provided an 
opportunity to supplement the record on 
appeal.  The RO should also obtain and 
associate with the record on appeal a 
copy of the February 1997 knee X-ray 
report cited to by the June 1997 VA 
examiner.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
by that agency.

3.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
knee disabilities, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
The examiner should identify each 
functional debility legitimately 
experienced by the veteran solely due to 
his service-connected disabilities.  
Functional loss due to such difficulties 
should be described in terms of 
additional loss in range of motion due to 
these factors.  See DeLuca, supra.  (If 
this is not feasible, then the examiner 
should state so, and explain why.  If the 
disability manifested on examination 
represents maximum disability, the 
examiner should state this.)  Moreover, 
the examiner should state whether the 
veteran has subluxation or lateral 
instability of either knee, and if he 
does, whether it is severe, moderate, or 
slight.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  Consideration should be given 
to the principles enunciated in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998), and 
VAOPGCPREC 23-97.  If any benefit sought 
is not granted, a supplemental statement 
of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

